Citation Nr: 1517661	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  10-31 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for lumbar strain.

2.  Entitlement to service connection for a lumbar spine disorder.  

2.  Entitlement to service connection for dental treatment purposes only for tooth and gum disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1975 to June 1978 and from October 1978 to July 1989.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from the February 2009 and July 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburg, Pennsylvania.  This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

Subsequent to the issuance of the November 2011 Statement of the Case, the Veteran submitted additional statements and evidence in December 2014 and January 2015, for which a waiver of initial RO consideration was provided.

The issue of service connection for service connection for dental treatment purposes only for tooth and gum disease is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed February 2007 rating decision denied service connection for a lumbar strain disorder. 

2.  The evidence received since the February 2007 rating decision relates to an unestablished fact necessary to substantiate the claim of service connection for a lumbar strain disorder.

3.  The majority of the Veteran's service treatment records for all periods of the Veteran's service are unavailable.

4.  The Veteran sustained a back injury in service.

5.  The Veteran has a current lumbar spine disability, diagnosed as lumbosacral sprain/strain, degenerative disc disease, degenerative scoliosis, degenerative spondylolisthesis, intervertebral disc syndrome, ankylosis spondylitis, and arthritis.

6.  The Veteran's spine disability is etiologically related to service.


CONCLUSIONS OF LAW

1.  The February 2007 rating decision, which denied service connection for lumbar strain, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014). 

2.  The evidence received subsequent to the February 2007 rating decision is new and material; the claim for service connection for lumbar strain is reopened.  
38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156(a) (2014).

3.  The criteria for service connection for a lumbar spine disability have been met. 
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014).  The Veteran's previously denied claim for service connection for lumbar strain is reopened, as explained below.  Given the favorable outcome of this decision (reopening and grant of service connection for a lumbar spine disorder), no conceivable prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Reopening of Service Connection for Lumbar Strain

In February 2007, the RO denied the Veteran's claim for service connection for a lumbar strain disorder on the basis that new and material evidence had not been submitted.  The Veteran submitted a timely Notice of Disagreement in June 2007.  The RO issued a Statement of the Case in September 2007 and a supplemental statement of the case in October 2007.  The Veteran did not file a substantive appeal.  Accordingly, the February 2007 rating decision became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103 (2014).

A claim will be reopened in the event that new and material evidence is presented.  38 U.S.C.A. § 5108.  Because the February 2007 rating decision was the last final disallowance, the Board must review all of the evidence submitted since that rating decision to determine whether the Veteran's claims for service connection should be reopened and re-adjudicated on a de novo basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  If new and material evidence is presented or secured with respect to a claim which has been disallowed, the Board shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108. 

With regard to petitions to reopen previously and finally disallowed claims, the Board must conduct a two-part analysis.  First, the Board must determine whether the evidence presented or secured since the prior final disallowance of the claim is "new and material."  Second, if the Board determines that the evidence is "new and material," it must reopen the claim and evaluate the merits of the claim in view of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

Section 3.156(a) provides as follows: A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a) (2014). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id at 118. 
In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the February 2007 rating decision consisted of previous rating decisions, a memo of unavailability of service medical records dated in January 2002, a September 2006 statement from Dr. M.S., and lay statements from the Veteran, his wife, and from a fellow service-member.  

The evidence received subsequent to the February 2007 rating decision includes, in pertinent part, medical examinations and opinions from the Veteran's treating physician, Dr. M.S., dated in October 2010, February 2012, May 2014, and June 2014.  Specifically, these medical examinations and opinions provided various diagnoses relating to the Veteran's lumbar spine, including lumbar strain, degenerative disc disease, and arthritis.  Further, Dr. M.S.'s medical opinions provide a positive relationship between the Veteran's currently diagnosed lumbar spine disorders and service.  

The Board has reviewed the evidence since the February 2007 rating decision and has determined that it is new, as it was not of record prior to the issuance of the February 2007 rating decision.  The evidence, moreover, is material within the meaning of applicable law and regulations because it is probative of the issue at hand.  As noted above, the medical examinations and opinions provided by 
Dr. M.S. demonstrate a positive relationship between the Veteran's currently diagnosed lumbar spine disorders and service.  Accordingly, the Board finds that the newly added evidence relates to an unestablished fact necessary to substantiate the Veteran's claim of service connection for lumbar strain.  38 C.F.R. § 3.156(a).  Accordingly, the Veteran's claim of service connection for lumbar strain is reopened.

The Board notes that in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  In consideration of this holding, the Board has notes that the reopened claim for a lumbar spine disorder includes various diagnoses of record, including lumbar strain, degenerative disc disease, and arthritis. 

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The Veteran's lumbar spine condition includes a diagnosis of arthritis, which is a "chronic disease" listed under 38 C.F.R. § 3.309(a) (2013); therefore, the presumptive service connection provision of 38 C.F.R. § 3.303(b) apply to the Veteran's lumbar spine claim currently on appeal.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).   

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177   (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for a Lumbar Spine Disorder

Initially, the Board finds that the Veteran's service treatment records (for all periods of service) are not available for review.  In a January 2002 "NON AVAILABILITY OF SERVICE RECORDS/SERVICE MEDICAL RECORDS" memorandum, the RO documented all written efforts to locate the Veteran's service treatment records, which included contacting the Veteran to obtain copies of service treatment records in his possession.  Despite these efforts, the vast majority of the Veteran's service treatment records have not been located and are not associated with the claims file.  In sum, the Veteran's service treatment records are now unavailable through no fault of his own.  Hence, there is a heightened obligation for VA to assist the Veteran in the development of his claim and to provide reasons or bases for any adverse decision rendered without these records.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

The Veteran contends that service connection is warranted for his lumbar spine condition as a result of injuries he sustained in service.  Specifically, the Veteran has reported that he fell off a military trailer while participating in an active duty field training exercise in 1982.  He also reported that he injured his back in service due to continued lifting of heavy objects.  See February 2012 Independent Examination Interview and Medical Opinion from Dr. M.S.

Upon review of all the evidence of record, both lay and medical, the Board finds that the preponderance of the evidence weighs in favor of a finding that the Veteran's lumbar spine disorders are etiologically related to service.  

Although the majority of service treatment records are unavailable, one service treatment record, dated in October 1987, has been associated with the claims file and reveals that the Veteran was seen for a "possible strained muscle LLQ x 3 days."  The impression was noted as a muscle strain of the lower quadrant (abdomen) and the Veteran was limited to no lifting over 10 pounds.  The Veteran has clarified that he sought treatment in October 1987 for both pain in his back and abdomen, although the in-service physician focused on his abdomen.  See February 2012 report by Dr. M.S.  There is also a notation of treatment in March 1989, which although blank, the Veteran noted that it was a follow-up visit for physical therapy associated with his back pain.  See February 2012 report by Dr. M.S.  The Board finds that this evidence weighs in favor of the Veteran's contention that he sustained a back injury in service.  

Although the remaining service treatment records are unavailable, and thus unable to provide insight as to any other in-service back injury sustained by the Veteran during service, the Board finds that the Veteran's statements are credible as to his in-service back injuries as they are consistent with other evidence of record.  For example, in December 1990, and within approximately one year of service separation, the Veteran filed a claim for VA compensation benefits for a "back injury."  During a December 1990 VA examination report, the Veteran stated that he injured his lower back while lifting in service.  The Veteran underwent x-rays of the lumbar spine in December 1990, which showed that the vertebral bodies were of normal configuration, but bone density was slightly decreased.  The Veteran was diagnosed with a lumbar strain.  The Board finds that this evidence weighs in favor of the Veteran's claim that he sustained a back injury in service.

In a March 1991 VA treatment record, approximately two years after service separation, the Veteran complained of back pain for five months and stated that he hurt his back in the military in 1982 after lifting a heavy object.  The Board also finds that this evidence weighs in favor of the Veteran's claim that he sustained a back injury in service.

The Veteran submitted a statement from a fellow service-member, A.B., dated in September 2006.  A.B. noted that he served and worked directly with the Veteran between 1982 and 1983.  During a field exercise in 1982, A.B. reported that the Veteran fell from one of the trailers that were used to store automotive repair parts for the tactical vehicles they were using at that time.  A.B. stated that he saw the Veteran sitting on the ground with a couple of soldiers attending to his bleeding hand.  He was later told that the Veteran had fallen from the trailer.  Upon returning to the field, A.B. noted that he remembered seeing the Veteran's hand bandaged and "the way he walked, he appeared to be in a lot of pain."  A.B. further stated that the Veteran complained of back pain and was later placed on limited profile and was unable to perform his duties that required him to lift equipment.  The Board finds that this evidence weighs in favor of the Veteran's claim that he sustained a back injury in service.

The Veteran has also submitted various examinations and medical opinions from his treating physician, Dr. M.S.  In a September 2006 report, Dr. M.S. diagnosed the Veteran with lumbar vertebral column syndrome with bilateral lumboischialgia and paraventral myogeloses.  Dr. M.S. performed a physical examination and then opined that "It is very likely that there is a causal relationship with a trauma suffered in 1982 in the course of combat operations while on military duty."  A rationale for the opinion was not provided.  

In an October 2010 statement, Dr. M.S. noted that he had been the Veteran's primary care physician since 2005.  Dr. M.S. noted that his etiology opinion was based on a comprehensive review of the documents provided by the Veteran, which included his statements, VA records, and the available service treatment records.  One of these statements included a report from A. B. who had served with the Veteran and reported seeing the Veteran on the ground after falling from the work trailer while participating in a field exercise.  It was noted that the Veteran reported in a November 1994 statement that the fall from trailer also caused a laceration to his left hand.  Dr. M.S. noted that he examined the Veteran's left hand and observed a scar on the underside of the Veteran's thumb.  According to Dr. M.S., this discovery gave "heightened credence" to the Veteran's statement regarding his fall injury in service.  Dr. M.S. also noted the October 1987 service treatment note which demonstrated that the Veteran was seen for a "possible strained muscle LLQ x 3 days" and noted the March 1989 follow-up treatment note as described by the Veteran.  Based on this evidence, Dr. M.S. opined that it was "more likely than not" that the Veteran's current chronic low back condition had its onset while he was on active military duty.

In a separate February 2012 medical examination report completed by Dr. M.S., the Veteran reported that his current chronic low back disability was a result of severe trauma to his lower back during a fall from a military work trailer while participating in an active duty field training in 1982.  The Veteran stated that he had been receiving self and professional treatment for the frequent flare-ups of his low back pain associated with this injury from 1982 to the present.  The Veteran further stated that, upon being assigned to the 59th Military Police Company in Germany, he was seen periodically at the aid station and was provided pain reliever for his back pain.  He also reported that he continued to suffer back spasms, sharp back pain, and abdomen pain on a daily basis.  It was noted that the Veteran's Unit of Assignment (59th Military Police Company) included duties which required frequent bending when loading and unloading heavy boxes of office supplies, barracks furniture, combat rations, field operation tents, camouflage sets, light sets, stoves and heaters, ammunition, and linen and cleaning supplies.  In sum, it was noted that frequent heavy lifting was routine during the course of any working day while assigned to with the 59th Military Police Company.

During the February 2012 medical examination, the Veteran also reported that between October 1987 and March 1989 he received follow-up treatment, a minimum of two physical therapy sessions, and medication prescribed for his lower back condition at the Little Rock Air Force Base hospital.  After service separation, the Veteran stated that he was hired by the Federal Government as a civilian General Supply Technician at the Little Rock District Corps of Engineers.  He stated that because the job was a temporary appointment, without benefits, he could only afford health insurance for his wife and daughter at the time.  The Veteran reported that whenever he needed medication for his back or other ailments, he visited a walk-in clinic called MEDI-QUIK.  There, the Veteran reported that doctors would diagnose him and prescribe medication that he needed for his lower back pain.

Dr. M.S.'s February 2012 report noted that the Veteran had diagnoses of chronic lumbar spine syndrome with lumbosciatica mild degenerative disc disease and early stage spondylarthritis, minimal lumbar spondylosis with tender trigger points and hardening of the lumbar muscles.  Dr. M.S. then stated that, based on the available service treatment records, the Veteran had been treated for pain in the lower left quadrant.  After interviewing the Veteran, performing an examination of his spine, and after careful review and consideration of all documents of record, Dr. M.S. stated that, in his professional opinion, the current chronic lower back condition claimed by the Veteran was "more likely than not" related to the back trauma he suffered during a fall while on active military duty.

The Board notes that the Veteran submitted a DBQ examination and an addendum medical opinion in June 2014 by Dr. M.S., essentially outlining the same positive nexus opinion discussed in previous reports.  In the May 2014 DBQ examination, Dr. M.S. provided the following diagnoses relating to the Veteran's lumbar spine:  lumbosacral sprain/strain; degenerative disc disease; degenerative scoliosis; degenerative spondylolisthesis; intervertebral disc syndrome; ankylosis spondylitis of the thoracolumbar spine; arthritis; and nerve root compression.  Further, in his June 2014 supplemental medical opinion, Dr. M.S. interviewed the Veteran extensively, and reviewed the available evidence of record, to include statements from his wife and a fellow service member.  Dr. M.S. stated that there was a "strong indication of chronicity and continuity of treatment" since service separation.  

The Board finds that the medical examinations and opinions conducted by Dr. M.S. are highly probative as to the etiology of the Veteran's currently diagnosed lumbar spine disorders.  Dr. M.S. is the Veteran's treating physician since 2005 and conducted extensive interviews and examinations of the Veteran.  Further, Dr. M.S. reviewed the available evidence of record and provided opinions supported by well-reasoned rationales.  Notably, there is no medical opinion contradicting Dr. M.S.'s findings.  

For these reasons, the Board finds that the Veteran's statements regarding an in-service injury and treatment for a back condition to be credible.  Further, the medical evidence, which includes the examinations and medical opinions from 
Dr. M.S., weigh in favor of a finding of a relationship between the Veteran's current lumbar spine disorders and service.  Accordingly, the Board finds that the preponderance of the evidence demonstrates that the Veteran's currently diagnosed lumbar spine disorder are etiologically related to service.  As such, service connection for a lumbar spine disorder is warranted.  


ORDER

Service connection for a lumbar strain is reopened.

Service connection for a lumbar spine disorder, diagnosed as lumbosacral sprain/strain, degenerative disc disease, degenerative scoliosis, degenerative spondylolisthesis, intervertebral disc syndrome, ankylosis spondylitis, and arthritis, is granted.


REMAND

The appeal comes from an a November 2009 rating decision of the RO, which is part of the Veteran's Benefits Administration (VBA).  During the pendency of this appeal, the regulations applicable to service connection for dental disabilities were revised.  Effective February 29, 2012, the regulations provide that the VBA will adjudicate a claim for service connection of a dental condition for treatment purposes after the Veterans Health Administration (VHA) has made a determination regarding basic eligibility under the requirements of 38 C.F.R. § 17.161.  38 C.F.R. § 3.381(a) (2014).

To date, there has been no eligibility determination made by VHA regarding dental treatment.  In order to afford the Veteran due process, the issue must be returned for proper consideration by VHA.

Accordingly, the case is REMANDED for the following actions:

1.  In accordance with the amended regulations of C.F.R. § 3.381, effective February 29, 2012, send the Veteran's claim of entitlement to service connection for dental damage to VHA to determine if the Veteran meets the basic eligibility requirements of 38 C.F.R. § 17.161. 

2.  Then readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


